EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	Authorization for this examiner’s amendment was given in an interview with Malgorzata Kulczycka on 05/12/2022.

The application has been amended as follows: 

Claims 1-20 are allowed.

Claim 1. (Currently Amended) A network mediator device comprising: 
a processor; 
a memory unit; 
a network mediator application executing on the network mediator device and being configured to perform: 
receiving, at the network mediator device, from a device management server, one or more policies for configuring or managing one or more network devices[[;]], wherein the network mediator device is separate from the device management server and separate from the one or more network devices; and 
for each policy of the one or more policies: 
determining, by the network mediator device, a network device, from the one or more network devices, to which the policy applies; 
based on the policy, generating, by the network mediator device, one or more instructions for configuring or managing the network device[[s]]; 
transmitting, by the network mediator device, the one or more instructions to the 
; 
determining, by the network mediator device, whether the response satisfies one or more conditions set forth in the policy, the one or more conditions prompting the network mediator device to generate and transmit a message to the device management server, assigning a high priority to one or more types of status alerts received from the network device that indicate a threshold has been met for one or more configuration parameters of the network device[[:]]; 


in response to determining, by the network mediator device, that the response satisfies at least one condition of the one or more conditions set forth in the policy that applies to the 
in response to determining, by the network mediator device, that the response does include at least one of the one or more types of status alerts, immediately generating and transmitting a message with high priority to the device management server indicating the one or more types of status alerts received in the response;
in response to determining, by the network mediator device, that the response does not include any of the one or more types of status alerts, generating a message indicating the response, and transmitting the message, to the device management server, at a scheduled time interval specified in the policy.





Claim 3. (Currently Amended) The network mediator device of Claim 1, wherein a first policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, the one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device; and 
wherein the one or more conditions set forth in the first policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server.  

8. (Currently Amended) A method comprising: 
receiving, at a network mediator, from a device management server, one or more policies for configuring or managing one or more network devices[[;]], wherein the network mediator is separate from the device management server and separate from the one or more network devices; and 
for each policy of the one or more policies: 
determining, by the network mediator, a network device, from the one or more network devices, to which the policy applies; 
based on the policy, generating, by the network mediator, one or more instructions for configuring or managing the the network device[[s]]; 
transmitting, by the network mediator, the one or more instructions to the 
; 
determining, by the network mediator, whether the response satisfies one or more conditions set forth in the policy, the one or more conditions prompting the network mediator to generate and transmit a message to the device management server, assigning a high priority to one or more types of status alerts received from the network device that indicate a threshold has been met for one or more configuration parameters of the network device;[[:]] 


in response to determining, by the network mediator, that the response satisfies at least one condition of the one or more conditions set forth in the policy that applies to the 
in response to determining, by the network mediator, that the response does include at least one of the one or more types of status alerts, immediately generating and transmitting a message with high priority to the device management server indicating the one or more types of status alerts received in the response;
in response to determining, by the network mediator, that the response does not include any of the one or more types of status alerts, generating a message indicating the response, and transmitting the message, to the device management server, at a scheduled time interval specified in the policy.





Claim 10. (Currently Amended) The method of Claim 8, wherein a first policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, the one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device; and 
wherein the one or more conditions set forth in the first policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server.  

Claim 15. (Currently Amended) One or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more processors, cause the one or more processors to perform: 
receiving, at a network mediator, from a device management server, one or more policies for configuring or managing one or more network devices[[;]], wherein the network mediator is separate from the device management server and separate from the one or more network devices; and 
for each policy of the one or more policies: 
determining, by the network mediator, a network device, from the one or more network devices, to which the policy applies; 
based on the policy, generating, by the network mediator, one or more instructions for configuring or managing the network device; 
transmitting, by the network mediator, the one or more instructions to the network device; 
; 
10determining, by the network mediator, whether the response satisfies one or more conditions set forth in the policy, the one or more conditions prompting the network mediator device to generate and transmit a message to the device management server, assigning a high priority to one or more types of status alerts received from the network device that indicate a threshold has been met for one or more configuration parameters of the network device; 


in response to determining, by the network mediator, that the response satisfies at least one condition of the one or more conditions set forth in the policy that applies to the network device: 
in response to determining, by the network mediator, that the response does include at least one of the one or more types of status alerts, immediately generating and transmitting a message with high priority to the device management server indicating the one or more types of status alerts received in the response;
in response to determining, by the network mediator, that the response does not include any of the one or more types of status alerts, generating a message indicating the response, and transmitting the message, to the device management server, at a scheduled time interval specified in the policy.





Claim 17. (Currently Amended) The one or more non-transitory computer-readable storage media of Claim 15, wherein a first policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, the one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device; and 
wherein the one or more conditions set forth in the first policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server.  


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art does not explicitly disclose a network mediator receiving, from a separate device management server, one or more policies for configuring or managing one or more network devices, for each of the one or more policies determining a network device to which the policy applies, generating and transmitting to the network device instructions based on the policy, receiving a response to the instructions from the network device and determining whether the response satisfies one or more conditions prompting the network mediator to generate and transmit a message to the device management server, wherein one of the one or more conditions specifies assigning a high priority to one or more types of status alerts received from the network device that indicate a threshold has been met for one or more configuration parameters of the network device, and when the response satisfies at least one of the conditions, in response to determining that the response does include a status alert, immediately generating and transmitting a message with high priority to the device management server indicating the one or more types of status alerts received in the response and, in response to determining that the response does not include a status alert, generating a message indicating the response and transmitting the message to the device management server at a scheduled time interval specified in the policy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451